IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
ASHEVILLE DIVISION

CIVIL NO. 1:18-CV-00117

UNITED STATES OF AMERICA )
)

v. ) ENTRY OF DEFAULT
)

129 RESERVOIR RIDGE DRIVE, )
)

CULLOWHEE, NORTH CAROLINA

This matter is before the Court on the Government’s Motion pursuant to
Fed. R. Civ. P. 55(a) for Entry of Default by the Clerk. Based upon the
Government’s motion and the record, other than JPMorgan Chase Bank, N.A. (“JP
Morgan”), whose interest was transferred, Flagstar Bank, FSB (“Flagstar”), whose
claim was resolved in the Consent Order issued March 31, 2020, and Mark Loren
Miller, whose interest was forfeited to the United States, no person or entity has filed
a claim or answer in the matter as to the real property at 129 Reservoir Ridge Drive,
Cullowhee, North Carolina (“the Defendant Property”) identified in the
Government’s Verified Complaint. The deadline for filing any claims as to the
Defendant Property has expired.

Accordingly, default is entered as to all persons and entities other than

JPMorgan, Flagstar, and Mr. Miller with respect to the Defendant Property identified

Case 1:18-cv-00117-MR-WCM Document 44 Filed 09/23/20 Page 1 of 2

 
in the Complaint.

Signed: September &.3 _, 2020.

Faw k 2. Gorka

Frank G. Johns, Clerk
United States District Court

Case 1:18-cv-00117-MR-WCM Document 44 Filed 09/23/20 Page 2 of 2

 
